STEINFELD, Justice
(dissenting).
The opinion of the court is based upon the concept that divorce proceedings are purely statutory, therefore the divorce court cannot go beyond the statute in divesting the wife of the name given to her by reason of the marriage. It cites Terrell v. Terrell, Ky., 352 S.W.2d 195 (1961). There, we held that “(s)ince the (wife) *677did not seek a restoration of her former name * * the chancellor erroneously restored her former name to her, but the opinion does not indicate whether the husband had demanded that relief. Terrell refers to Rayburn v. Rayburn, 300 Ky. 209, 187 S.W.2d 804 (1945), in which the wife sued for a divorce and demanded the restoration of her former name, but an absolute divorce was granted to the husband. We observed that it appeared the wife was more entitled to a divorce than the husband, and we reversed, holding that the wife should have been restored to her former name because she demanded it. The statute in question, KRS 403.060(4), provided that if the divorce was granted to the wife her maiden name should be restored to her if she desired it. It should be noted that in Terrell and in Rayburn the divorce was granted to the husband, not the wife. The same thing is true in Mitts v. Mitts, 312 Ky. 854, 229 S.W.2d 958 (1950).
It will thus be seen that this court has not followed the statute and has indicated that there are instances other than those specified in KRS 403.060(4), which authorized the restoration of a previous name. The majority opinion seems to overrule, at least in part, some of the cases mentioned, leaving the bench and the bar at sea on this- question.
Even a cursory examination of divorce cases will reveal that the powers of equity have been exerted in a multitude of instances. In Carter v. Carter, Ky., 382 S.W.2d 400 (1964), we said “ * * * divorce proceedings are equitable actions in this state * * *, and equity is broader than the statute.” I would hold that the power of the divorce court in carrying out the intent of the statute is broad enough to divest the wife of her marriage name when such a demand is made by the husband and when the evidence indicates that such restoration is appropriate.
For the foregoing reasons, I respectfully dissent.